Citation Nr: 1336695	
Decision Date: 11/12/13    Archive Date: 11/22/13

DOCKET NO.  12-11 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to an increased initial disability rating for posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to May 15, 2012, and as 50 percent disabling since that date.  


REPRESENTATION

Appellant represented by:	Bryan Held, Agent


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel
INTRODUCTION

The Veteran served on active duty from June 1984 to September 1984, and from February 1990 to March 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of June 2011 and August 2011 of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO).  The June 2011 decision granted the Veteran's claim for service connection for PTSD and assigned a 30 percent rating, and the August 2011 decision denied the Veteran's claim for service connection for a back disability without commenting on whether it had been reopened.  

The Veteran requested a hearing on his April 2012 Substantive Appeal for his back claim; he withdrew that request in June 2012.  

The issues of entitlement to service connection for a back disability and for entitlement to an increased initial rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a back disability was initially denied in a December 1998 rating decision; the Veteran perfected an appeal, and in June 2000, the Board denied his claim on the basis that it was not well grounded as there was no evidence of a nexus between his current disability and his active service.  

2.  Evidence received since June 2000 was not previously considered by agency decision makers, is not cumulative and redundant of evidence already of record, relates to an unestablished fact, and raises the reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The criteria for reopening a previously denied claim of entitlement to service connection for a back disability have been met.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  With respect to the Veteran's claim to reopen his previously denied claim for service connection, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

II.  New and Material Evidence

Service connection for a back disability was denied in a December 1998 rating decision on the bases that the Veteran did not suffer from a chronic back disability during his active service and that there was no evidence that the Veteran was currently suffering from a back disability.  The Veteran perfected an appeal of this denial; in June 2000, the Board issued a decision denying his claim.  The Board found that, as there was no evidence of a nexus between the Veteran's back disability and his active service, his claim was not well grounded.  This decision became final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Since the time of the previous Board denial, much in the way of new evidence has been introduced.  Two facts are of greatest relevance.  First, this evidence shows that the Veteran suffers from a more severe back disability than was previously diagnosed; the new records confirm that the Veteran now suffers from degenerative disc disease, while this was only suggested previously.  Second, though the Veteran's new VA treatment records for his back disability do not explicitly link his disability to his active service, they do suggest a relation between his current disability and that service.  

Since this evidence was not before VA at the time of the Veteran's previous denial, it is new.  As it relates to unestablished facts necessary to substantiate his claim (i.e., both the current disability requirement and the nexus requirement), it is also material.  Reopening of the Veteran's claim for service connection for a back disability is warranted.  


ORDER

Reopening of the previously denied claim of entitlement to service connection for a back disability is granted.


REMAND

Having reopened the Veteran's claim for service connection for a back disability, the Board must now determine whether service connection is warranted.  Further development is required.  

The Veteran underwent a VA examination in July 2011.  The examiner concluded that it is less likely than not that the Veteran's current back disability is related to his active service (including his service as a paratrooper).  The examiner noted that, after a "1991" jump, the Veteran complained of hip pain and not back pain; he also noted that a 1992 bone scan of the lumbar spine was normal, and that the Veteran's discharge physical showed no evidence of back pain.  

This opinion is inadequate.  A review of the Veteran's service treatment records shows that he did indeed complain of back pain during his active service.  Following a June 1990 (not 1991) jump, the Veteran complained of groin, hip, and back pain, and sought treatment for his complaints.  He continued seeking treatment through July 1990.  On his February 1992 report of medical history at separation, the Veteran complained of recurrent back pain.  As the examiner did not consider these documents in forming her opinion, the claim must be remanded in order that a thorough opinion that considers all evidence of record be offered.  

With respect to the Veteran's claim for an increased initial rating for PTSD, it is not clear whether the Veteran wishes to continue with his appeal.  In an August 15, 2012 letter, the Veteran's representative stated that he wished for his letter to be accepted in lieu of a substantive appeal for PTSD, and he made arguments relating to that claim.  In a separate letter on that same day, however, the Veteran's representative wrote "the issue we want to continue for appellate review is service connection for degenerative changes, lumbar spine," omitting any references to his PTSD claim.  On remand, VA must determine whether the Veteran wishes to continue his appeal for his PTSD claim, or whether he wishes to withdraw it.  

If the Veteran wishes to continue his claim, then he must be scheduled for a VA examination to determine the current severity of his service-connected PTSD.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and his representative and determine whether the Veteran wants to continue his appeal for his PTSD claim, or whether he wishes to withdraw this claim.

2.  If the Veteran wishes to continue his PTSD appeal, then schedule the Veteran for a VA psychiatric examination by an appropriate professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to the virtual records, any relevant treatment records contained in the virtual file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

All pertinent symptomatology and findings must be reported in detail.  

3.  Schedule the Veteran for a VA spine examination by an appropriate medical professional, but not by the examiner who performed the July 2011 examination.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to the virtual records, any relevant treatment records contained in either virtual file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current back disability is related to his active service.  The examiner is to specifically comment on the Veteran's in-service complaints of back pain following a June 1990 jump, as well as his post-service complaints of back pain and treatment for back disabilities from the 1990s to the present day.  

4.  Then, readjudicate the appeal.  If either benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


